EXHIBIT 10.2

October 28, 2004

 

James R. Johnson

74-980 Highway 111

Suite 110

Indian Wells, CA 92210

 

Re: Employment Agreement

 

Dear Jim:

 

Bakbone Software Incorporated (the “Company”) is pleased to offer you the
position of Chief Executive Officer (the “CEO”). This letter (the “Agreement”)
sets forth, among other things, the terms of your employment with the Company.

 

1. DUTIES. Your employment will commence hereunder on a full-time basis
effective as of November 1, 2004. You will be employed as the Chief Executive
Officer, and will perform the duties customarily associated with this position.
You will report solely to the Company’s Board of Directors (the “Board”) and
will perform your services on a full-time basis at the Company’s headquarters in
the San Diego Metropolitan Area. You will be nominated to fill a vacancy and to
serve as a member of the Board. Effective as of November 1, 2004, you shall
devote substantially all of your full working time and attention to the business
affairs of the Company. Notwithstanding the preceding sentence, you may also:
(i) serve in any capacity with any civic, educational, or charitable
organization, and (ii) continue to serve as a member of the boards of directors
that you are serving on and that have been disclosed in writing to the Company
as of the execution of this Agreement; provided, that in either event such
service does not interfere with your performance of duties under this Agreement.
You may also serve on other boards of directors upon consent from the Board and
where such consent shall not be unreasonably withheld.

 

2. BASE SALARY. You will receive an annual base salary of $250,000 for all hours
worked to be paid in accordance with the Company’s customary payroll procedures,
less payroll deductions and withholdings.

 

3. BONUS. You will be eligible to receive a target annual bonus of $150,000, as
determined by the Board in its sole discretion.

 

4. STOCK OPTIONS; CHANGE IN CONTROL; EXCISE TAXES.

 

(a) The Option. The Board will approve an initial stock option grant to you to
purchase 1,300,000 shares of Company Common Stock (the “Option”), effective as
of your commencement of employment with the Company. The Option will have a per
share exercise price equal to the fair market value of a Company Common Share on
the date of grant, and the vesting of such stock options shall commence on the
date you commence service with the Company. Assuming continued service with the
Company, the shares subject to the Option shall vest and become exercisable as
to 25% of the shares of Common Stock subject thereto on the first anniversary of
your commencement of service, and shall vest and become exercisable with respect
to the remainder of the shares subject thereto in substantially equal monthly
installments

 



--------------------------------------------------------------------------------

over the subsequent three years, such that the shares subject to the Option are
fully vested and exercisable on the fourth anniversary of your commencement of
service.

 

(b) Other Option Terms. The Option shall be subject to the terms and conditions
specified in this Section 4(b). The Option shall have a ten year term. Subject
to the ten year term, the vested portion of the Option can be exercised at any
time by you (or by your heirs or beneficiaries if applicable) while you are
providing service to the Company (or any Company affiliate) and, except if your
employment is terminated for Cause (as described below), through the date that
is twelve months after you cease to render service to the Company (or any
Company affiliate). If your employment is terminated pursuant to Section 11(a)
below between the period commencing six months prior to a Change in Control (as
defined below in Section 4(c)) and extending through the date that is twelve
months after the Change in Control, the Option (and any other unvested Company
compensatory equity awards that you then hold) shall become fully vested and
immediately exercisable as of the date of termination of employment.

 

(c) Change in Control. For purposes of this Agreement, a Change in Control shall
consist of any one or more of the following: (i) the consummation of a merger or
consolidation of the Company with or into another entity or any other corporate
reorganization, if more than 50% of the combined voting power of the continuing
or surviving entity’s securities outstanding immediately after such merger,
consolidation or other reorganization is owned by persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization; or (ii) the sale, transfer or other disposition of all or
substantially all of the Company’s assets; or (iii) any transaction as a result
of which any person becomes the “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange Act of 1934 as amended), directly or indirectly,
of securities of the Company representing at least 50% of the total voting power
represented by the Company’s then outstanding voting securities; or (iv) a
liquidation or dissolution of the Company. For purposes of this Paragraph (c),
the term “person” shall have the same meaning as when used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 but shall exclude: (A) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or a subsidiary of the Company; (B) a corporation owned directly or indirectly
by the stockholders of the Company in substantially the same proportions as
their ownership of the common stock of the Company; and (C) the Company.
Notwithstanding the foregoing, a transaction shall not constitute a Change in
Control if: (i) its sole purpose is to change the state of the Company’s
incorporation; or (ii) its sole purpose is to create a holding company that will
be owned in substantially the same proportions by the persons who held the
Company’s securities immediately before such transaction.

 

5. BENEFITS. You will be eligible to participate in any of the employee benefit
plans or programs the Company generally makes available to similarly situated
executives, pursuant to the terms and conditions of such plans.

 

6. BUSINESS EXPENSES. You shall be entitled to timely reimbursement for all
ordinary and reasonable out-of-pocket business expenses which are incurred by
you in furtherance of the Company’s business and in accordance with the
Company’s standard policies.

 

7. COMPANY POLICIES AND CONFIDENTIALITY AGREEMENT. As an employee of the
Company, you will be expected to abide by all of the Company’s policies and

 

2



--------------------------------------------------------------------------------

procedures. As a condition of your continued employment, you agree to abide by
the terms of the Proprietary Information and Inventions Agreement with the
Company.

 

8. OTHER AGREEMENTS. By accepting this Agreement, you represent and warrant that
your performance of your duties for the Company will not violate any agreements,
obligations or understandings that you may have with any third party or prior
employer. You agree not to make any unauthorized disclosure or use, on behalf of
the Company, of any confidential information belonging to any of your former
employers. You also represent that you are not in unauthorized possession of any
materials containing a third party’s confidential and proprietary information.
Of course, during your employment with the Company, you may make use of
information generally known and used by persons with training and experience
comparable to your own, and information which is common knowledge in the
industry or is otherwise legally available in the public domain.

 

9. OUTSIDE ACTIVITIES. While employed by the Company, you will not engage in any
business activity in competition with the Company.

 

10. AT-WILL EMPLOYMENT. As an employee of the Company, you may terminate your
employment at any time and for any reason whatsoever simply by notifying the
Company. Similarly, the Company may terminate your employment at any time and
for any reason whatsoever, with or without cause or advance notice. Your at-will
employment relationship with the Company cannot be changed except in writing
signed by an authorized representative of the Board.

 

11. SEVERANCE BENEFITS.

 

(a) Termination By The Company Other Than for Cause, Death or Disability. If
your employment by the Company is terminated by the Company other than for Cause
(as defined below), death or disability, or if there is a Constructive
Termination (as defined below), in either case on or before the six (6) month
anniversary of your commencement of employment, and if you provide the Company
with a signed general release of all claims in a form acceptable to the Company,
the Company shall provide you with continuation of your base salary after your
termination date for a period of months equal to the difference between twelve
(12) months and the number of whole months that you are employed, at the rate in
effect immediately prior to your termination of employment, less applicable
withholdings, payable in installments pursuant to the Company’s normal and
customary payroll procedures. In the event of your termination other than for
Cause, death or disability or if there is a Constructive Termination, in either
case after the six (6) month anniversary of your commencement of employment,
your severance shall be paid for a period of twelve (12) months. In addition, in
the event of your termination other than for Cause, death or disability or if
there is a Constructive Termination, in either case after the six (6) month
anniversary of your commencement of employment, the vesting of the Option (and
any other unvested Company compensatory equity awards that you then hold) shall
accelerate on your termination date as if you had been employed for an
additional twelve (12) months after your termination date. To the extent you
elect continuation coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”) you will be entitled to reimbursement by the
Company for your applicable premium payments until the earlier of twelve (12)
months or the expiration of the COBRA continuation period.

 

3



--------------------------------------------------------------------------------

You understand and agree that, other than as required under applicable law, you
shall not be entitled to any other severance pay, severance benefits, or any
other compensation or benefits other than as set forth in this Section 11(a) in
the event of such a termination. In the event that you have a legal right to pay
in lieu of termination notice, or to severance pay, the severance pay set forth
herein shall be reduced by the amount of such legally required payments and any
severance payments hereunder already made shall be deemed to be in satisfaction
of such legally required payments.

 

(b) Other Terminations. If your employment by the Company is terminated by the
Company with Cause or on account of your death or disability, or if you
voluntarily terminate your employment with the Company (other than pursuant to a
Constructive Termination (as defined below)), you shall not be entitled to any
severance pay, severance benefits, or any compensation or benefits from the
Company whatsoever, other than as required under applicable law.

 

You understand and agree that you shall not be entitled to any other severance
pay, severance benefits, or any other compensation or benefits other than as set
forth in this paragraph in the event of such a termination, other than as
required under applicable law.

 

(c) Definitions.

 

(i) Cause. For purposes of this Agreement, the term “Cause” means: (i)
conviction of a felony crime consisting of theft or falsification of any
employment or Company records; (ii) malicious or reckless disclosure of the
Company’s confidential or proprietary information; (iii) any gross or willful
misconduct, where the Company reasonably determines that such act or misconduct
has (A) seriously undermined the ability of the Company’s management to entrust
you with important matters or otherwise work effectively with you, (B)
contributed to the Company’s material loss of revenues or business
opportunities, or (C) materially harmed or damaged the business or reputation of
the Company or any of its subsidiaries; and/or (iv) your breach of this
Agreement or the repeated failure or repeated refusal by you to work diligently
to perform tasks or achieve goals reasonably and lawfully requested by the
Board. “Cause” shall not mean a physical or mental disability.

 

(ii) Constructive Termination. For purposes of this Agreement, the term
“Constructive Termination” means your resignation within sixty (60) days after
one or more of the following events which remains uncured thirty (30) days after
your delivery of written notice thereof:

 

(1) the delegation to you of duties or the reduction of your duties, either of
which reduces the nature, responsibility, or character of your position
immediately prior to such delegation or reduction; for purposes of the
foregoing, it will be deemed to be a material reduction in your position and
duties if you are not at all times the CEO of the Company (or its successor) or
if the Company (or its successor) has any parent entities then you must be the
Chief Executive Officer of the highest such parent entity;

 

(2) any 10% or greater reduction by the Company in your base salary;

 

4



--------------------------------------------------------------------------------

(3) the taking of any action by the Company that would adversely affect your
participation in any plan, program or policy, such that your participation in
the plan, program or policy is less advantageous than that of other employees of
equivalent seniority; and

 

(4) the Company’s relocation of your principal office to a place more than
seventy-five (75) miles from the Company’s present headquarters location (except
that required travel on the Company’s business to an extent substantially
consistent with your present business travel obligations shall not be considered
a relocation); or

 

(5) any material breach of this Agreement by the Company (or its successor).

 

12. RETURN OF MATERIALS. At the termination of your relationship with the
Company, you will promptly return to the Company, and will not take with you or
use, all items of any nature that belong to the Company, and all materials (in
any form, format, or medium) containing or relating to the Company’s business.

 

13. ENTIRE AGREEMENT; ASSIGNMENT. This Agreement constitutes the complete, final
and exclusive embodiment of the entire agreement between you and the Company
with respect to the terms and conditions of your employment specified herein. If
you enter into this Agreement, you are doing so voluntarily, and without
reliance upon any promise, warranty or representation, written or oral, other
than those expressly contained herein. This Agreement supersedes any other such
promises, warranties, representations or agreements. This Agreement may not be
amended or modified except by a written instrument signed by you and an
authorized representative of the Board. This Agreement will be binding upon and
inure to the benefit of (a) your heirs, executors, and legal representatives
upon your death and (b) any successor of the Company. Any such successor of the
Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. Any successor will expressly assume in writing all
of the Company’s obligations under this Agreement before or at the time of such
succession. For this purpose, “successor” means any person, firm, corporation,
or other business entity which at any time, whether by purchase, merger, or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company.

 

14. GOVERNING LAW. This Agreement will be governed by and construed in
accordance with the laws of the State of California without regard to the
conflicts of law provisions thereof.

 

15. DISPUTE RESOLUTION. To ensure the timely and economical resolution of
disputes that arise in connection with your employment with the Company, you and
the Company agree that any and all disputes, claims, or causes of action arising
from or relating to the enforcement, breach, performance or interpretation of
this Agreement, your employment, or the termination of your employment, shall be
resolved to the fullest extent permitted by law by final, binding and
confidential arbitration, by a single arbitrator, in San Diego County,
California, conducted by Judicial Arbitration and Mediation Services, Inc.
(“JAMS”) under the applicable JAMS employment rules. By agreeing to this
arbitration procedure, both you and the Company waive the right to resolve any
such dispute through a trial by jury or judge or administrative proceeding. The
arbitrator shall: (a) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be

 

5



--------------------------------------------------------------------------------

permitted by law; and (b) issue a written arbitration decision, to include the
arbitrator’s essential findings and conclusions and a statement of the award.
The arbitrator shall be authorized to award any or all remedies that you or the
Company would be entitled to seek in a court of law. The Company shall pay all
JAMS’ arbitration fees and any other arbitration-specific costs. Nothing in this
Agreement is intended to prevent either you or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration. Notwithstanding the foregoing, you and the Company each
have the right to resolve any issue or dispute over intellectual property rights
by Court action instead of arbitration.

 

16. RIGHT TO WORK/BACKGROUND CHECK. As required by law, this Agreement is
subject to satisfactory proof of your right to work in the United States. This
Agreement and your employment by the Company are also conditioned on the Company
completing, to its satisfaction, a review of your personal and/or business
references as well as a background check.

 

17. EXECUTION OF CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT.
This Agreement and your employment by the Company are conditioned upon your
execution of the Company’s standard form of Confidential Information and
Invention Assignment Agreement which has been provided to you.

 

If you choose to accept this Agreement under the terms described above, please
sign below and return this letter to me.

 

We look forward to your favorable reply, and to a productive and enjoyable work
relationship.

 

Very truly yours, Bakbone Software Incorporated By:  

/s/ Andrew T. Sheehan

   

Name: Andrew T. Sheehan

   

Title: Director

 

Accepted and Agreed to by:     

/s/ James R. Johnson

  

October 30, 2004

    

Date

 

6